Citation Nr: 1421861	
Decision Date: 05/15/14    Archive Date: 05/29/14

DOCKET NO.  09-08 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, claimed as secondary to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Layton, Counsel



INTRODUCTION

The Veteran served on active duty from November 1966 to June 1969.

This matter came to the Board of Veterans' Appeals (Board) on appeal from a June 2008 determination of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction of the claim resides with the Roanoke, Virginia RO.

The Veteran appeared at a hearing before a Veterans Law Judge in January 2014.  A transcript of that hearing is in the Veteran's Virtual VA file.

In March 2014, the Veteran submitted additional evidence directly to the Board, with a waiver of initial RO consideration of the evidence.  This evidence is accepted for inclusion in the record on appeal.  See 38 C.F.R. §§ 20.800, 20.1304 (2013).

The Board has reviewed the Veteran's electronic records (Virtual VA and VBMS) prior to rendering a decision in this case.

The issue(s) of entitlement to service connection for toenail fungus has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.



REMAND

The Veteran has claimed that he has peripheral neuropathy of his lower extremities as a result of exposure to herbicides while on active duty in the Republic of Vietnam.  During his January 2014 Board hearing, the Veteran remarked that he began experiencing numbness in his lower extremities during the mid-1990s, and he received a written medical diagnosis of peripheral neuropathy in 2006.  Indeed, VA treatment records document that the Veteran has a current diagnosis of peripheral neuropathy.

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  The last date on which such a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307. 

Service personnel records reflect that the Veteran served in Vietnam during the applicable time period, and so exposure to herbicides is conceded.  However, the Veteran's medical records suggest that he currently suffers from chronic peripheral neuropathy that began to manifest itself at the earliest during the mid-1990s, whereas federal regulations only allow for a presumptive grant of service connection for acute or subacute peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset.  See 38 C.F.R. § 3.309(e).  Notably, during the Veteran's January 2014 hearing, his accredited representative conceded that the Veteran did not have they type of peripheral neuropathy subject to presumptive service connection.

However, service connection for peripheral neuropathy can still be considered on a direct basis.  

VA is obliged to provide an examination or obtain a medical opinion in a claim for service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon, 20 Vet. App. at 83.  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.

The Veteran has submitted a March 2014 letter from Dr. A.C. in which Dr. C. opines that the Veteran's prolonged exposure to herbicides is more than likely to have been the etiology of his peripheral neuropathy.  The Board finds that this letter does not provide the specificity needed to grant the claim as Dr. C. appears to be a podiatrist as opposed to a neurologist, and he did not discuss the scientific bases for his given nexus opinion.  However, the letter does give some indication that there may be a connection between the Veteran's presently manifest peripheral neuropathy and his active duty service.

The threshold for finding a link between current disability and service is very low for the purposes of requiring a medical examination and opinion.  See McLendon v. Nicholson, 20 Vet. App. 79, 80 (2006); Locklear v. Nicholson, 20 Vet. App. 410 (2006).  In light of the letter from Dr. C., the Board finds that a remand is in order to afford the Veteran a VA compensation and pension examination for an etiology opinion regarding the peripheral neuropathy of his bilateral lower extremities.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding pertinent treatment records.  All records and/or responses received should be associated with the claims file.

2.  Then, arrange for the Veteran to undergo an appropriate VA examination to determine the nature and etiology of his peripheral neuropathy.  The claims folder must be thoroughly reviewed by the examiner in connection with the examination, and a complete history should be elicited directly from the Veteran.  Any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail. 

The examiner should identify any pertinent pathology found and should diagnose any current peripheral neuropathy.  As to any pertinent disability identified on examination, the VA examiner should express an opinion as to whether it is at least as likely as not (a 50 percent probability or more) that any such neuropathic disability had its onset in service, was aggravated by service, or is otherwise related to any incident of service.

Any opinion expressed must be accompanied by a complete rationale.

3.  When the development has been completed, the case should be reviewed by the RO/AMC on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



